DETAILED ACTION
This Office Action is in response to the communication filed on 02/16/2021. 
Status of the claims:
Claims 8-9, 21-26 are cancelled.
Claims 1-7, 10-20 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed on Feb. 16, 2021. By this amendment, claims 1-7, 10-20 have been amended. Further, claims 2-7, 10-20 have been amended to address the deficiency noted in Office Action of Nov. 13, 2020. Accordingly, withdrawal of the Objection to the claims has been made. Moreover, claims 3 and 6 were rejected to under 35 U35 U.S.C. 112(b) as being indefinite for reason/s noted in said Office Action. To address the rejection Applicants have amended Claims 3 and 6.  Accordingly, withdrawal of the rejection to claims 3 and 6 under 35 U.S.C. 112 is made.


Response to claims Rejection under 35 U.S.C. § 103
Applicants’ Remarks Made in an Amendment, filed in response the Final Office Action of 11/30/2020 has been fully considered. It is noted that the pending claims have been amended by this response. The amendment, specifically, to independent claims 1, 11 and 19 incorporates allowable subject matter. Furthermore, the amendment to said independent claims facilitates expeditious prosecution of the application thereby patentably distinguish over the prior art. Thus, in view of the Applicants’ Remarks Made in the Amendment and full consideration of the Applicants amendment to said independent claims which facilitates expeditious prosecution of the application and thereby patentably 


Allowable Subject Matter
Pending claims 1-7, 10-20 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of in view of the Applicant’s claims amendment that is used to overcome all the pending claims rejection under the 35 U.S.C. § 103, and full consideration of the Applicants Remarks made in the Amendment, the claimed subject matter in pending claims 1-7, 10-20 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claim 1 and further limited in its dependent claims.  

Regarding Claim 1
(Currently amended) A wireless communications system, comprising: - a plurality of remote units, wherein each remote unit is configured to convert a respective RF signal into a plurality of time and frequency samples, perform a noise estimation corresponding to the plurality of time and frequency samples, compute a plurality of coefficients corresponding to the plurality of time and frequency samples that have an amplitude greater than at least a predefined threshold value, and multiply each of the plurality of coefficients by its corresponding time and frequency sample of the plurality of time and frequency samples to create a plurality of weighted time and frequency samples; - at least an intelligent switching unit, coupled to the plurality of remote units, wherein the intelligent switching unit is configured to receive the plurality of weighted time and frequency samples from each of the plurality of remote units, temporally align the plurality of weighted time and frequency samples, compute a set of weighted sums of time and frequency samples and transmit the set of weighted sums of time and frequency wherein, said intelligent switching unit is configured for executing at least the following steps: - receiving a plurality of weighted frequency domain data sets from the plurality of remote units, wherein each of the weighted frequency domain data sets is from a respective remote - Page 2 -4836-3634-1979Docket No.: 29581.85 unit, and wherein each of the weighted frequency domain data sets has a plurality of weighted samples; - temporally aligning each of the weighted frequency domain data sets to generate a plurality of aligned weighted frequency domain data sets; - computing a sum of the plurality of aligned weighted frequency domain data set to generate a plurality of summed weighted frequency domain data sets; and - transmitting the plurality of summed weighted frequency domain data sets, and wherein said baseband processing unit is configured for executing at least the following steps: - receiving a plurality of summed weighted frequency domain data sets; - receiving a remote unit identifier corresponding to a specific remote unit and a user- equipment identifier corresponding to a specific user equipment; and - performing a remaining portion of a baseband processing protocol on the plurality of summed weighted frequency domain data sets.	

Regarding Claim 11
		Currently amended) A method for processing uplink front haul data, comprising at least the following steps: - receiving an RF signal; - digitizing the RF signal into a plurality of frequency domain data sets, each of the frequency domain data sets having a plurality of samples; - calculating a noise estimation corresponding to the plurality of frequency domain data sets; - comparing an amplitude corresponding to each sample to a threshold value; - calculating a coefficient corresponding to each sample that has an amplitude that is greater than the threshold value; - multiplying each sample that has an amplitude that is greater than the threshold value by its corresponding coefficient to create a plurality of weighted frequency domain data sets having a - receiving the plurality of weighted frequency domain data sets from a plurality of remote units, wherein each of the plurality of weighted frequency domain data sets is from a respective remote unit, and wherein each of the plurality of weighted frequency domain data sets has a plurality of weighted samples; - temporally aligning each of the weighted frequency domain data sets to generate a plurality of aligned weighted frequency domain data sets; - computing a sum of the plurality of aligned weighted frequency domain data sets to generate a plurality of summed weighted frequency domain data sets; - transmitting the plurality of summed weighted frequency domain data sets; - Page 6 -4836-3634-1979Docket No.: 29581.85 - receiving a plurality of summed weighted frequency domain data sets; - receiving a remote unit identifier corresponding to a specific remote unit and a user- equipment identifier corresponding to a specific user equipment; and - performing a remaining portion of a baseband processing protocol on the plurality of summed weighted frequency domain data sets.

Regarding Claim 19
		Currently amended) A method for processing uplink front haul data in a wireless communications network, comprising: - receiving a plurality of weighted frequency domain data sets from a plurality of remote units, wherein each of the weighted frequency domain data sets is from a respective remote unit, and wherein each of the weighted frequency domain data sets has a plurality of weighted samples; - temporally aligning each of the weighted frequency domain data sets to generate a plurality of aligned weighted frequency domain data sets; - computing a sum of the plurality of aligned weighted frequency domain data sets to generate a plurality of summed weighted frequency domain data sets; - transmitting the plurality of summed weighted frequency domain data sets - receiving a plurality of summed weighted frequency domain data sets; - receiving a remote unit identifier corresponding to a specific remote unit and a user- equipment identifier corresponding to a specific user equipment; and - performing a remaining portion of a baseband processing protocol on the plurality of summed weighted frequency domain data sets..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2017/126339 to Skarby et al. (“Skarby”); and US2015/0304960 to Yang et al. (“Yang”) These prior arts are considered pertinent because, they are related specifically to a wireless communication system and to a method for processing uplink front haul data.. With regard to the Applicant’s invention, the applied prior, for example,  Skarby discloses, a wireless communications system (e.g. Skarby, Fig. 2), comprising: - a plurality of remote units (e.g. a plurality of RHs in Fig. 2), wherein each remote unit is configured to convert a respective RF signal into a plurality of time and frequency samples (e.g. Skarby, Paras [0034], [0040]: performs time-frequency conversion from a radio frequency signal), perform a noise estimation corresponding to the plurality of time and frequency samples, compute a plurality of coefficients corresponding to the plurality of time and frequency samples that have an amplitude greater than at least a predefined threshold value, and multiply each of the plurality of coefficients by its corresponding time and frequency sample to create a plurality of weighted time and frequency samples (e.g. Skarby, Fig. 4, 7 and Paras [0039], [0041], [0044]-[0049]: performs noise estimation, computes a plurality of coefficients, determines if target noise figure is fulfilled,  adjusts attenuation for each link and signals and combines the signals for further processing); - at least an intelligent switching unit (e.g. Skarby, Fig. 2 and Para [0038]: one or more IRUs, comprising switching units), coupled to the plurality of remote units (e.g. Skarby, Fig. 2: coupled to the plurality of RHs), wherein the intelligent switching unit is configured to receive the plurality of weighted time and frequency samples from each of the plurality of remote units (e.g. Skarby, Figs. 2-3, Para [0040]), temporally align the pluralities of weighted time and frequency samples (e.g. Skarby Para [0038]: synchrinozes (i.e. time aligns) the received signals), compute a set of weighted sums of time and frequency samples (e.g. Skarby, Figs 7 and 9) transmit the set of weighted sums of time and frequency samples (e.g. Skarby, Fig. 4, Para [0040]: sends the combined received signals for further processing); and - a baseband processing unit (e.g. Baseband Module, Para [0040]) 
t will be appreciated that information received by those designated RPs is jointly processed by the central processing system 102 to utilize multi-path interference constructively rather than destructively, thereby reducing interference levels, for example. Module 506 determines the overall path loss as a function of individual path losses for individual RPs (e.g. Yang, Fig. 5, and Paras [0027], [0034]). However, none of references teach detailed connection as recited in claim. Updated search and/or additional consideration of the after final amendment is performed by the examiner. The result(s) of the updated search and/or completed additional consideration, by the Examiner is that all of the rejections in the most recent final Office action are overcome, accordingly a Notice of Allowance is issued herewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU TADESE/
Primary Examiner, Art Unit 2632
3/10/2021